Title: To James Madison from James Monroe, 11 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON may 11. 1815
                    
                    I recd. yours with the communications lately forwarded to you from France, by the mail of this morning. Mr Dallas Mr Crowninshield & I are to meet, after 2 p.m., at which hour, I shall receive Mr Baker, in consequence of his application. I may be able to extract something from him, on the points under consideration, that may have influence in the

deliberations on them; Indeed he may have asked the interview to give information on them. I propose to accompany my family to Richmond, but will return immediately thence, if desird, or even from Fredbg. If the weather permits we propose to set out to morrow.
                    Genl Scott wishes to visit Europe for improvment in his profession.
                    It is thought that a letter to Mr Adams (by both the genln here) giving details on all the subjects that have occurrd since the peace in execution of the treaty on both sides, & on other concerns of great interest, ought to be sent by a special messenger. Com: Barney has askd to be employed in such a service, having business to attend to in France. As it will reconcile him to the appointment lately given to Aspinwall I submit if the measure be proper whether he may not be employd. It would be proper to keep it secret for many reasons. With affecte. regard
                    
                        
                            Jas Monroe
                        
                    
                